DETAILED ACTION
Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2016/0315754, Wu hereinafter) in view of Kim et al. (US2019/0109652, Kim hereinafter).
As to claim 1: Wu discloses an apparatus for removing a self-interference signal, comprising: 
one or more processors (see at least paragraph [0077], processor); and 
see at least paragraph [0078], memory) for storing at least one program executed by the one or more processors, 
wherein the at least one program receives an upstream signal for removing self-interference (see at least paragraph [0049] and Fig. 6, received signal yp (interpreted as upstream signal) for interference cancelation.), generates a downstream signal for channel estimation (see at least paragraph [0049] and Fig. 6, transmitted pilot signals (e.g., x1,k, x2,k, . . . , xNb,k) (interpreted as downstream signal) to allow for channel estimation.), replicates a self-interference signal … using the upstream signal and the downstream signal (see at least paragraph [0049] and Fig. 6, an interference reconstruction unit 660 of the interference cancellation unit 513A may reconstruct the self-interference (interpreted as replicating the self-interference) and the mutual interference based on known transmitted data symbols.), and 
removes the self-interference signal from the upstream signal using the replicated self-interference signal … (see at least paragraph [0049] and Fig. 6, a combiner 665 may combine (i.e., subtract) the interference reconstruction (as generated by an interference reconstruction unit 660) with the received signal (e.g., yp) to produce an output of the combiner 665 with the interference reconstruction subtracted from the received signal (interpreted as removing the self-interference signal from the upstream signal).). 
Wu does not explicitly disclose replicating a self-interference signal in a time domain and in a frequency domain.
see at least paragraphs [0072], [0075] and [0088], a replica signal of self-interference signal is generated using a true time delay (interpreted as time domain) and a phase shifter (interpreted as frequency domain).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement generating replica signal using true time delay and a phase shifter, as taught by Kim, into the invention of Wu in order to improve communication performance in FDR environment (see Kim, paragraphs [0021]).
As to claim 2: Wu discloses the apparatus of claim 1. Wu further discloses wherein the downstream signal has an autocorrelation characteristic for channel estimation (see at least paragraph [0056], autocorrelations of all of the pilot signals.). 
As to claim 3: Wu discloses the apparatus of claim 2. Wu further discloses wherein the upstream signal and the downstream signal are combined through a circulator (see at least paragraph [0048], the full-duplex device 500 also includes circulators.). 
As to claim 4: Wu discloses the apparatus of claim 3. Wu further discloses wherein the at least one program estimates a channel impulse response from a signal in which the upstream signal and the downstream signal are combined (see at least paragraph [0005], a first channel impulse response (CIR) for a communications channel between the transmit antenna and the receive antenna and estimating, by the device based on the second pilot signal, a second CIR for a communication channel between the transmit antenna of the distinct device and the receive antenna.). 
As to claim 8: Wu discloses a method for removing a self-interference signal, performed by an apparatus for removing the self-interference signal, comprising: receiving an upstream signal for removing self-interference (see at least paragraph [0049] and Fig. 6, received signal yp (interpreted as upstream signal) for interference cancelation.), generates a downstream signal for channel estimation (see at least paragraph [0049] and Fig. 6, transmitted pilot signals (e.g., x1,k, x2,k, . . . , xNb,k) (interpreted as downstream signal) to allow for channel estimation.); generating a downstream signal for channel estimation (see at least paragraph [0049] and Fig. 6, transmitted pilot signals (e.g., x1,k, x2,k, . . . , xNb,k) (interpreted as downstream signal) to allow for channel estimation.); and replicating a self-interference signal … using the upstream signal and the downstream signal (see at least paragraph [0049] and Fig. 6, an interference reconstruction unit 660 of the interference cancellation unit 513A may reconstruct the self-interference (interpreted as replicating the self-interference) and the mutual interference based on known transmitted data symbols.), and removing the self-interference signal from the upstream signal … (see at least paragraph [0049] and Fig. 6, a combiner 665 may combine (i.e., subtract) the interference reconstruction (as generated by an interference reconstruction unit 660) with the received signal (e.g., yp) to produce an output of the combiner 665 with the interference reconstruction subtracted from the received signal (interpreted as removing the self-interference signal from the upstream signal).). 

However Kim discloses self-interference signal in a time domain and in a frequency domain (see at least paragraphs [0072], [0075] and [0088], a replica signal of self-interference signal is generated using a true time delay (interpreted as time domain) and a phase shifter (interpreted as frequency domain).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement generating replica signal using true time delay and a phase shifter, as taught by Kim, into the invention of Wu in order to improve communication performance in FDR environment (see Kim, paragraphs [0021]).
As to claim 9: Wu discloses the method of claim 8. Wu further discloses wherein the downstream signal has an autocorrelation characteristic for channel estimation (see at least paragraph [0056], autocorrelations of all of the pilot signals.). 
As to claim 10: Wu discloses the method of claim 9. Wu further discloses wherein the upstream signal and the downstream signal are combined through a circulator (see at least paragraph [0048], the full-duplex device 500 also includes circulators.). 
As to claim 11: Wu discloses the method of claim 10. Wu further discloses wherein removing the self-interference signal is configured to estimate a channel impulse response from a signal in which the upstream signal and the downstream signal are combined (see at least paragraph [0005], a first channel impulse response (CIR) for a communications channel between the transmit antenna and the receive antenna and estimating, by the device based on the second pilot signal, a second CIR for a communication channel between the transmit antenna of the distinct device and the receive antenna.). 

Allowable Subject Matter
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MOORTI et al. (US 20200295912) discloses system and method for efficiently-transformed digital self-interference cancellation.
Masmoudi et al. (US 20160294532) discloses Joint Radio-Frequency/Baseband Self-Interference Cancellation Methods.
Wu et al. (US 20160233903) discloses System and Method for Training Signals for Full-Duplex Communications Systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464